DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-6, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Hudson et al., US 2016/0163557.
Kobayashi et al. shows the invention as claimed including an apparatus, comprising: a support pedestal 120 having a support surface 125; a conductive mesh 130 disposed in the support pedestal: a faceplate 115 disposed opposite the support surface; a process volume defined at least partially by the support pedestal and the faceplate; a first portion of a grounding bowl (part of 110 surrounding the support pedestal) having an annular shape and surrounding the support pedestal opposite the process volume; and a phase control circuit 500 coupled to the faceplate and the conductive mesh; see, for example, the entire document, especially figs. 1-2, 8, and 10, and their descriptions).
Kobayashi et al. is applied as above but does not expressly disclose the claimed annular liner, second portion of the grounding bowl, pumping plate and purge gap. Hudson et al. discloses an apparatus comprising a first portion of a grounding bowl 432/436 and an annular liner 456 surrounding the support pedestal and the first portion of the bowl, a second portion 434 of the grounding bowl disposed radially outward of the first portion and configured to contact a pumping plate 458 (note that portions 432 and 434 can be two separate components); and a purge gap formed between the first portion of the grounding bowl and the second portion of the grounding bowl, at least a portion of the purge gap defined by the annular liner, wherein the annular liner is disposed between at least a portion of the second portion of the grounding bowl and the purge gap, wherein at least a portion of the purge gap is between the annular liner and the first portion of the grounding bowl (see, for example, the pumping area between first portion 432, second portion 434, and pumping plate 458); see, for example, figs. 4A-4C and their descriptions. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Kobayashi et al. as to comprise the claimed means because such means are known and used in the art as a suitable means for preventing/minimizing contamination of parts of the apparatus and effectively and efficiently evacuating gases from the apparatus. It should be noted that the apparatus of Kobayashi et al. modified by Hudson et al. would comprise an annular liner surrounding the support pedestal and at least a portion of the first portion of the grounding bowl.
With respect to claim 2, it should be noted that the phase control circuit of Kobayashi et al. comprises: a phase detector 400; a feedback controller 210; and a phase shifter.												Regarding claim 4, the apparatus of Kobayashi et al. further comprises a radio frequency (RF) generator; a first amplifier 140 coupled to the radio frequency generator and the faceplate; and a second amplifier 150 coupled to the radio frequency generator and the conductive mesh. 											Concerning claim 14, it should be noted that, as broadly claimed, the second portion of the grounding bowl disposed radially outward of the first portion of the grounding bowl reads on the portion 434 of the bowl of the Hudson et al. apparatus. Furthermore, as broadly claimed, Hudson et al. further discloses a ledge formed into the second portion of the grounding bowl, wherein an annular liner 458 is disposed. Therefore, the apparatus of Kobayashi et al. modified by Hudson et al. would comprise the claimed configuration.  						
With respect to claim 15, it should be noted that the feedback controller of the apparatus of Kobayashi et al. uses transmitted phase data from the faceplate and the conductive mesh (see, for example, figs. 1, 7-8 and their descriptions, especially reference numbers 160 and 165).

Claim 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Hudson et al., US 2016/0163557, as applied to claims 1-2, 4-6, 14-15 and 18 above, and further in view of Chen et al., US 2014/0302256.
Kobayashi et al. and Hudson et al. are applied as above but do not expressly disclose the claimed materials for the first and second portions of the grounding bowl. Chen et al. discloses an apparatus comprising a grounding shield 230 that has a first portion and a second portion, wherein the grounding shield 230 can be made of aluminum or stainless steel (see, for example, fig. 2 and its description, especially paragraph 0038).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second portion of the grounding bowl of the apparatus of Kobayashi et al. modified by Hudson et al., as to comprise the claimed materials because such materials are known and used in the art as suitable conductive materials for grounding parts of the apparatus, and can efficiently and effectively withstand the process gas and/or plasma chemistry.
With respect to claim 20, Kobayashi et al. and Hudson et al. do not expressly disclose that the annular liner comprises aluminum oxide containing material. Chen et al. discloses an apparatus comprising an annular liner 114 that can be made of aluminum oxide (see, for example, fig. 2 and its description, especially paragraph 0038).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the annular liner of the apparatus of Kobayashi et al. modified by Hudson et al., as to comprise aluminum oxide because such material is known and used in the art as a suitable material to protect chamber walls/parts and minimize contamination within the apparatus.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Hudson et al., US 2016/0163557, as applied to claims 1-2, 4-6, 14-15 and 18 above, and further in view of Janakiraman et al., US 2009/0236214.
Kobayashi et al. and Hudson et al. are applied as above but do not expressly disclose that the annular liner comprises aluminum oxide containing material. Janakiraman et al. discloses an apparatus comprising a liner 127 made of a ceramic material and further discloses aluminum oxide as a ceramic material (see, for example, figs. 2A-2B and paragraphs 0027 and 0032). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the annular liner of the apparatus of Kobayashi et al. modified by Hudson et al., as to comprise aluminum oxide because such material is known and used in the art as a suitable material to protect chamber walls/parts and minimize contamination within the apparatus.

Claim 1-2, 4-6, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Cao et al., US 2014/0042016.
Kobayashi et al. shows the invention as claimed including an apparatus, comprising: a support pedestal 120 having a support surface 125; a conductive mesh 130 disposed in the support pedestal: a faceplate 115 disposed opposite the support surface; a process volume defined at least partially by the support pedestal and the faceplate; a first portion of a grounding bowl (part of 110 surrounding the support pedestal) having an annular shape and surrounding the support pedestal opposite the process volume; and a phase control circuit 500 coupled to the faceplate and the conductive mesh; see, for example, the entire document, especially figs. 1-2, 8, and 10, and their descriptions).
Kobayashi et al. is applied as above but does not expressly disclose the claimed annular liner, second portion of the grounding bowl, pumping plate, and purge gap. Cao et al. discloses an apparatus comprising a first portion of a grounding bowl 561 and an annular liner 170/516 surrounding the support pedestal and the first portion of the bowl, a second portion 160 of the grounding bowl disposed radially outward of the first portion and configured to contact a pumping plate 531; and a purge gap 554 formed between the first portion of the grounding bowl and the second portion of the grounding bowl, at least a portion of the purge gap defined by the annular liner, wherein the annular liner is disposed between at least a portion of the second portion of the grounding bowl and the purge gap, wherein at least a portion of the purge gap is between the annular liner and the first portion of the grounding bowl; see, for example, fig. 5 and its description. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Kobayashi et al. as to comprise the claimed annular liner because such means are known and used in the art as a suitable means for preventing/minimizing contamination of parts of the apparatus and effectively and efficiently evacuating gases from the apparatus. It should be noted that the apparatus of Kobayashi et al. modified by Cao et al. would comprise an annular liner surrounding the support pedestal and at least a portion of the first portion of the grounding bowl.
With respect to claim 2, it should be noted that the phase control circuit of Kobayashi et al. comprises: a phase detector 400; a feedback controller 210; and a phase shifter.												Regarding claim 4, the apparatus of Kobayashi et al. further comprises a radio frequency (RF) generator; a first amplifier 140 coupled to the radio frequency generator and the faceplate; and a second amplifier 150 coupled to the radio frequency generator and the conductive mesh. 											Concerning claim 14, it should be noted that the second portion 160 of the grounding bowl is disposed radially outward of the first portion 561 of the grounding bowl. Furthermore, it should be noted that the second portion 160 of the grounding bowl forms a ledge (bottom part of 160) in which the annular liner 170/516 is disposed. Therefore, the apparatus of Kobayashi et al. modified by Cao et al. would comprise the claimed configuration.  				
With respect to claim 15, it should be noted that the feedback controller of the apparatus of Kobayashi et al. uses transmitted phase data from the faceplate and the conductive mesh (see, for example, figs. 1, 7-8 and their descriptions, especially reference numbers 160 and 165).
Regarding claim 20, it should be noted that Cao et al. further discloses that the annular liner can comprise aluminum oxide (see, for example, paragraph 0079). Therefore, the apparatus of Kobayashi et al. modified by Cao et al. would comprise an annular liner comprising aluminum oxide.

Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2014/0265910 in view of Cao et al., US 2014/0042016, as applied to claims 1-2, 4-6, 14-15, 18 and 20 above, and further in view of Chen et al., US 2014/0302256.
Kobayashi et al. and Cao et al. are applied as above, and Cao et al. further discloses that metallic materials such as stainless steel and aluminum are known and used in the art for their resistant to plasma erosion (see, for example, paragraph 0079).  However, the references do not expressly disclose that the first and second portions of the grounding bowl are made of the claimed materials. Chen et al. discloses an apparatus comprising a grounding shield 230 that has a first portion and a second portion, wherein the grounding shield 230 can be made of aluminum or stainless steel (see, for example, fig. 2 and its description, especially paragraph 0038).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second portion of the grounding bowl of the apparatus of Kobayashi et al. modified by Cao et al., as to comprise the claimed materials because such materials are known and used in the art as suitable conductive materials for grounding parts of the apparatus, and can efficiently and effectively withstand the process gas and/or plasma chemistry.

Response to Arguments
The amendments to the claims and applicant’s arguments, filed 08/01/2022, with respect to the secondary reference of Rauf et al. (US 2009/0025878), have been fully considered and are persuasive.  Therefore, the secondary reference of Rauf et al. has been withdrawn from the rejections of the claims. 
In response to applicant's arguments against the Kobayashi et al., Chen et al., and Janakiraman et al. references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the secondary references of Hudson et al. and Cao et al. are cited for their teachings of a second grounding bowl disposed radially outward of a first portion and configured to contact a pumping plate (see the above rejections).
Applicant's arguments filed on 08/01/2022, with respect to the secondary references of Hudson et al. and Cao et al. have been fully considered but they are not persuasive. With respect to the arguments against the secondary reference of Hudson et al., it should be noted that, as stated in the above rejection, Hudson et al. does disclose the newly added limitation of a second portion 434 of the grounding bowl disposed radially outward of the first portion 432 and configured to contact a pumping plate 458 (note that portions 432 and 434 can be two separate components); see, for example, figs. 4A-4C and their descriptions. Additionally, with respect to the arguments against the secondary reference of Cao et al., it should be noted that, as stated in the above rejection, Cao et al. does disclose the newly added limitation of a second portion 160 of the grounding bowl disposed radially outward of the first portion 561 and configured to contact a pumping plate 531 (see Fig. 5). Therefore, for the above reasons, the rejections of the claims over the secondary references of Hudson et al. and Cao et al. are respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (US 5,846,332) is cited for its teaching of an apparatus comprising a chamber liner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



November 14, 2022